DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 06/18/21. Accordingly, claims 1-18 are currently pending.
Claim Objections
Claim 5 is objected to because of the following reasons, and appropriate correction is required.
-Claim 5 recites the limitation “allowing the plurality of channels to read the data synchronously by the second synchronization unit and the third synchronization unit”.  Said limitation is suggested, and hereafter assumed,  to be changed to -- allowing the plurality of channels to read the data synchronously while the data is transmitted from the second synchronization unit to the third synchronization unit—in order to be consistent with and referred to the limitation  “allow the plurality of channels to read data synchronously while the data is transmitted from the second synchronization unit to the third synchronization unit” of claim 4 on which claim 5 depends.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first synchronization unit, configured to keep data extracted from the plurality of channels consistent by a first synchronization signal”, “a second synchronization unit, configured to allow the plurality of channels to read data synchronously while the data is transmitted from the first synchronization unit to the second synchronization unit” and “a third synchronization unit, configured to allow the plurality of channels to read data synchronously while the data is transmitted from the second synchronization unit to the third synchronization unit”, in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al (2008/0175343).
-Regarding claim 1, Nakayama et al  teaches a device (as shown in figure 6)  for realizing data synchronization, comprising: 
a synchronization circuit (110, 115)  for a plurality of radio frequency (RF) chips  (TRANSMISSION CHIP 100, RECEPTTION CHIP 200) configured to realize synchronization work clock (outputted from (110)) among the plurality of RF chips (see [0066]) ; and 
a synchronization circuit (231-1, 241-1, 231-2, 241-2,…, 231-n-, 241-n) for a plurality of n channels in a single chip (RECEPTTION CHIP 200) configured to realize data synchronization among the plurality of channels in the single chip (see [0087]).
-Regarding claim 4, Nakayama et al  teaches that for each of the plurality of channels, the synchronization circuit for the plurality of channels in the single chip comprises: 
a first synchronization unit (being a structure comprising (215, 221-i, 231-i), i=1,… or n, or a structure comprising a processor (“CPU 501”, [0152])  and a memory  (“memory 504”, [0152]) storing instructions executed by the processor), configured to keep data (REGULAR DATA) extracted from the plurality of channels consistent by a first synchronization signal (outputted from  (215)), (see [0071, 0072, 0087, 0096-0101]);
a second synchronization unit (being a structure comprising (231-i, 241-i), i-1,… or n, or a structure comprising the processor and the memory), configured to allow the plurality of channels to read, by (241-i), i-1,…,n,  data synchronously while the data is transmitted from (221-i), i=1,…, n, of the first synchronization unit to the second synchronization unit (see [0084-0087]); and 
a third synchronization unit (being a structure comprising  (251-i, i=1,… or n, or a structure comprising the processor and the memory) , configured to allow the plurality of channels to read, by ((90), figure 3)  data (comprising a training pattern “training pattern”, [0015]) synchronously while/since the data is synchronously transmitted from the second synchronization unit to the third synchronization unit (see [0015, 0018-0020, 0078, 0079, 0088, 0089]).
-Regarding claim 6, Nakayama et al  teaches a method (see figure 6) for realizing data synchronization, comprising: 
procedure (110, 115)   of realizing work clock synchronization of a plurality of RF chips (TRANSMISSION CHIP 100, RECEPTTION CHIP 200) (see [0066])  ; or
procedure (231-1, 241-1, 231-2, 241-2, …, 231-n-, 241-n)  of  realizing data synchronization of a plurality of n channels in a single chip (RECEPTTION CHIP 200) (see [0087]).
-Regarding claim 9, Nakayama et al  teaches that  realizing data synchronization of the plurality of channels in the single chip comprises:
procedure  (215, 221-i, 231-i), i=1,…, n, of keeping data (REGULAR DATA) extracted from the plurality of channels consistent by a first synchronization signal (outputted from  (215)), (see [0071, 0072, 0087, 0096-0101]); and 
procedure (231-i, 241-i), i-1,…, n, of allowing the plurality of channels to read, by (241-i), i-1,…,n,   data synchronously during transmission of the extracted data from a remote chip (TRANSMISSION CHIP 100) (see [0084-0087]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al  in view of Best et al (2002/0196883).
-Regarding claim 5, Nakayama et al  teaches that Nakayama et al  teaches that the data transmitted from the second synchronization unit to the third synchronization unit comprises a regular data (REGULAR DATA) (see figure 6).
Nakayama et al  does not clearly teach whether allowing the plurality of channels to read the data synchronously while the data is transmitted from the second synchronization unit to the third synchronization unit comprises: writing the data into a dual-port random access memory (RAM), and allowing the plurality of channels to read the data in the RAM synchronously by a second synchronization signal, as claimed.
In analogous art, Best et al  teaches that data (DQ) sent on a plurality of channels “multiple parallel conductive traces”  can be stored by writing the data into  a dual-port random access memory (RAM) (202) and the data can be read in the RAM synchronously onto the plurality of channels  by a synchronization clock (CLK), (see figure 6 and  [0042, 0044, 0045]).
In application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Nakayama et al, as taught by Best et al, in such a way that the third synchronization unit would further comprises a dual-port random access memory for storing and retrieving data, wherein allowing the plurality of channels to read the data synchronously while the data is transmitted from the second synchronization unit to the third synchronization unit would further comprise:  writing, via the dual-port random access memory, the regular data of the data into the dual-port random access memory, and allowing, via the dual-port random access memory, the plurality of channels to read the stored data in the dual-port random access memory synchronously by a second synchronization signal (being a synchronization clock), (as taught by Best et al ), so that with the implementation, Nakayama et al  in view of Best et al  would be enhanced with the dual-port random access memory for storing and retrieving data.
-Regarding claim 10, Nakayama et al  does not clearly teach that allowing the plurality of channels to read the data synchronously during the transmission of the extracted data comprises: writing data into a dual-port RAM, and allowing the plurality of channels to read the data in the RAM synchronously by a second synchronization signal.
In analogous art, Best et al  teaches that data (DQ) sent on a plurality of channels “multiple parallel conductive traces”  can be stored by writing the data into  a dual-port random access memory (RAM) (202) and the data can be read in the RAM synchronously onto the plurality of channels  by a synchronization clock (CLK), (see figure 6 and [0042, 0044, 0045]).
In application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Nakayama et al, as taught by Best et al, in such a way that the method would further comprises a dual-port random access memory for storing and retrieving data, wherein allowing the plurality of channels to read the data synchronously during the transmission of the extracted data would further comprise:  writing, via the dual-port random access memory, the data into the dual-port random access memory, and allowing, via the dual-port random access memory,  the plurality of channels to read the stored data in the dual-port random access memory synchronously by a second synchronization signal (being a synchronization clock), (as taught by Best et al ), so that with the implementation, Nakayama et al  in view of Best et al  would be enhanced with the dual-port random access memory for storing and retrieving data.
Allowable Subject Matter
Claims 2, 3, 7, 8 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632